Citation Nr: 1214074	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of the right kidney.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.P.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953.  He recounts that he thereafter served with the Reserves, presumable including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for multiple concussions, bilateral hearing loss, right shoulder separation, and loss of a kidney was denied therein.  The Veteran perfected an appeal as to each of these determinations.

In July 2010, the Veteran and C.P., his spouse, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter for additional development in October 2010.  Such development was completed.  In February 2011, the Board denied service connection for a right shoulder disability.  This issue accordingly is not listed above.  The issues of entitlement to service connection for residuals of concussions, bilateral hearing loss, and loss of a kidney once again were remanded for additional development.

On this second remand, service connection for bilateral hearing loss and for traumatic brain injury (claimed as multiple concussions) was granted.  The full benefit sought therefore has been awarded for these issues, so they are not listed above.  Service connection for loss of the right kidney was continued.  

Adjudication of this issue now may proceed, as the directed development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's loss of his right kidney is related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for loss of the right kidney have been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for loss of the right kidney.  This constitutes a full grant of the benefit sought.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  




II.  Service Connection

The Veteran contends that the loss of his right kidney is related to his service.  He has indicated that he was discharged from active duty due to kidney failure.  However, he primarily has indicated that he was admitted to a military hospital for kidney problems, to include infection and dehydration, during a two week period of reserve service and then was transferred to a private hospital where his kidney was removed.  He believes this was a result of exertion from carrying men much larger than himself.  C.P. believes the Veteran suffered from a kidney stone during active duty which was improperly treated and resulted in infection necessitating removal of the kidney during reserve service.

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is twofold.  First, an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); see also McManaway v. West, 13 Vet. App. 60 (1999).  The appellant in this case is referenced as a Veteran in recognition of his period of active duty.  Second, the advantage of certain presumptions which apply to Veterans seeking service connection based on a period of active duty do not extend to an individual seeking service connection based on a period of ACDUTRA or INACDUTRA.  Id.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board has a heightened obligation to consider the benefit of the doubt rule and to explain its findings and conclusions when a claimant's records presumably or actually were lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment and personnel records are unavailable due to a fire in 1973.  By all indications, treatment records concerning the removal of the Veteran's right kidney are unavailable.

Private treatment records dated from September 2006 to November 2010 list "right nephrectomy - congenital hydronephrosis? 1953" among the Veteran's past surgical history.  These records further document that a computerized tomography (CT) scan of the Veteran's chest performed in January 2009 showed a known right nephrectomy.  

In a July 2010 letter, the private physician who authored the aforementioned private treatment records noted that the Veteran reported a history of removal of his right kidney in 1955 for unknown reasons while on reserve duty.  He opined that "certainly" the "nephrectomy is temporal to his reserve duty service."

The Veteran testified at the July 2010 Travel Board hearing that he did not have kidney problems prior to his service.  C.P. testified that she did not know the Veteran during his service.

A VA genitourinary examination was conducted in May 2011, in compliance with the Board's February 2011 remand.  It was noted that C.P. accompanied the Veteran as he was diagnosed with Alzheimer's dementia in February 2008.  It also was noted that the Veteran and C.P. met in 1961 but that the Veteran's mother had reported his kidney history to C.P. prior to her death.  Both the Veteran and [C.P.] denied knowledge of a preexisting congenital kidney disease prior to service.  They reported that the Veteran's mother independently had him transferred from the military to the private hospital where his kidney was removed.  "Right nephrectomy, favorable (1955)" is listed among his pertinent past surgical history.  Status post nephrectomy was diagnosed.  The examiner opined that this condition was not caused by or related to service because it occurred during reserve service.

Based on the above, the Board finds that service connection for loss of the right kidney is warranted.  Each of the requirements for this benefit has been met.

It is undisputed that the Veteran has a current disability.  Such disability exists when there is a disability at the time a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in July 2007.  Right nephrectomy was mentioned in the months preceding then as well as subsequently.  Known right nephrectomy was seen in a subsequent CT scan.  Further, status post nephrectomy subsequently was diagnosed.

The only evidence of record concerning the in-service occurrence or aggravation of an injury or disease regarding the Veteran's right kidney is his and C.P.'s statements.  A witness is competent to provide testimony or statements relating to facts of events that the witness observed or that is within the realm of his/her personal knowledge).   Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran is competent to recount that he was discharged from active duty due to kidney failure as well as that he was admitted to a military hospital for kidney problems during reserve service and then transferred to a private hospital where his kidney was removed because these events are within his personal experience.  However, C.P. is not competent.  She did not observe anything and does not have personal knowledge of anything concerning the Veteran's active duty and reserve service, at least that portion of which is of concern here (through 1955), because she did not meet him until years later in 1961.  Indeed, she rather indicated acquiring the information she supplied in this regard from the Veteran's now deceased mother.

Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  No service treatment or personnel records exist to confirm the Veteran's competent recounts.  


However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.  This is true even more so than usual in this case because of the Veteran's service records were destroyed while in the government's possession.  

Additional factors to consider in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Other than the fact that the Veteran is self-interested in that he may profit financially if service connection is granted, the Board finds no significant reason to doubt his credibility.  His recounts are facially plausible.  They are not inconsistent with each other, to include those made prior to and following when he was diagnosed with Alzheimer's dementia.  No contradictory evidence exists.  Nothing about the Veteran's character or demeanor while testifying suggested malingering or any other indication of untruthfulness.

Therefore, the Veteran's recounts are found to be credible as well as competent.  It accordingly has been established that his active duty was followed by reserve service.  Affording the Veteran all reasonable doubt, it also has been established that he suffered from kidney problems during active duty as well as reserve service, and that his kidney was removed between 1953 and 1955 during reserve service.

Whether these kidney problems which ultimately led to loss of the Veteran's right kidney preexisted and were aggravated during active duty or reserve service rather than were incurred therein has been raised by the record.  The presumption of soundness applies.  Absent documentation of the Veteran's entrance medical examination, it cannot be found that he had a noted kidney injury or disease at that time.  

The presumption of soundness has not been rebutted.  Simply put, clear and unmistakable evidence does not exist that the Veteran had a kidney injury or disease prior to service.  A congenital reason for the problems, specifically congenital nephrosis, has been advanced by a private physician.  Yet this never was confirmed to be the case.  Indeed, the question mark indicates that it was only a possibility.  The same private physician also indicated that the kidney removal for was unknown reasons.  Both the Veteran and C.P. further denied congenital kidney disease.  While C.P. is not competent in this regard as set forth above, the Veteran is both competent and credible for the above reasons.

As such, in-service incurrence rather than in-aggravation is at issue.  One negative opinion is of record with respect to a nexus in this regard.  It was opined that the Veteran's current disability of loss of his right kidney was not caused by or related to his service because it occurred during reserve service.  In other words, it was determined that the Veteran's right kidney loss was not incurred during his active duty.  

This opinion, while correct, is incomplete.  It is correct in that no evidence shows that the Veteran lost his right kidney during active duty.  Undisputed by him is that the loss of his right kidney was not during active duty.  This loss rather was found to be temporal to reserve service based on his recount to this effect.  However, that such may have been incurred/may have occurred during reserve service, presumably consisting of periods of ACDUTRA and INACDUTRA, was not taken into account in the opinion.  

No reference whatsoever has been made to a kidney injury, for which manifestation of such could have been during either a period of ACDUTRA or INACDUTRA.  That leaves a kidney disease, for which manifestation must have been during a period of ACDUTRA.  Whether or not the Veteran's kidney problems constituting a kidney disease were during a period of ACDUTRA or INACDUTRA reserve service has not specifically been addressed.  Absolute verification is impossible without service records.  Yet it is notable that the Veteran indicated the events of concern occurred during a two week period of reserve service.  He is both competent and credible to so indicate as per above.  It is common knowledge that training of such length usually is ACDUTRA.  In view of the fact that the Veteran's service records were destroyed while in the government's custody that was in no way the fault of the Veteran, the Board must favorably applying the benefit of the doubt rule.  As such, it is concluded that the Veteran incurred a kidney disorder which ultimately led to removal of his right kidney occurred during ACDUTRA reserve service.

Nothing more is needed to establish the Veteran's entitlement to service connection for loss of his right kidney.  This benefit accordingly is granted to him.  As such, it is unnecessary to consider whether it could be granted in any other manner (chronicity or continuity, 38 C.F.R. § 3.303(d)).  


ORDER

Service connection for loss of the right kidney is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


